Citation Nr: 1445962	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  08-19 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Navy Reserve from June 1988 to September 1990.  He also had periods of ACDUTRA and inactive duty for training (INACDUTRA) during non-consecutive periods between July 1997 and September 2011.  Recent documents in his Virtual VA eFolder indicate he had active duty in 2012; the exact dates have been verified as January 13, 2012 to June 8, 2012. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

In May 2010, the Board remanded the Veteran's claim for further development; specifically to afford him a video conference Board hearing.  In November 2010, the Veteran testified during a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

In May 2011, the Board remanded this matter for further development and subsequently remanded the case again in December 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

The Veteran claims that he has a low back disorder as a result his ACDUTRA and INACDUTRA. 

As previously stated in the Board's December 2013 remand, service connection can be granted for a preexisting disease or injury considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.303, 3.306. 

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

In December 2013, the Board remanded the claim, and instructed that the RO or Appeals Management Center (AMC) schedule the Veteran for a thorough and adequate VA examination of his claimed low back disorder in order to obtain a medical opinion as to whether a preexisting back disorder was aggravated during his periods of ACDUTRA and INACDUTRA from 1997 to 2011.  A VA examination was subsequently conducted in February 2014.

However, a remand is necessary before a decision on the merits of the claim can be reached.  Following the December 2013 Board remand, a DD Form 214 was received, indicating the Veteran served with the US Navy/Naval Reserve from January 13, 2012, to June 8, 2012.  The February 2014 VA examiner provided an opinion as to aggravation of the claimed low back disorder for the periods of service from 1997 to 2011, but did not include an opinion as to the Veteran's 2012 service.  Consequently, an addendum for an etiology opinion is necessary before a decision on the merits of the claim can be reached. 

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the Veteran's March 2012 VA examination. If the examiner is unavailable, return the claims file to a qualified medical professional.  If the examiner determines that an examination is necessary, one should be scheduled.

The examiner must review the claims file and must note that review in the report.  All indicated studies and tests deemed necessary should be conducted, to include x-ray studies and rheumatology evaluation as recommended by the November 1995 VA examiner, if the current examiner deems such to be necessary.  The examiner should consider all of the medical and lay evidence of record and should provide the following opinion: 

If any diagnosed back disorder existed prior to the Veteran's period of active duty from January to June 2012, the examiner should then opine whether it is at least as likely as not (50 percent or greater probability) that the preexisting back condition was aggravated (an increase in severity of a preexisting level of disability beyond natural progression) during the period of active duty in 2012. 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report.

All opinions expressed by the examiner should be accompanied by a complete, clear rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints and lay history should be recorded in full and addressed. 

If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Upon completion of the addendum, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any necessary corrective action.  38 C.F.R. § 4.2.

3. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should readjudicate the Veteran's claim, considering all applicable laws and regulations.   The RO/AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

